          Case 3:18-cv-08141-ESW Document 27 Filed 09/03/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Greg Weber,                                       No. CV-18-08141-PCT-ESW
10                   Plaintiff,                         ORDER
11    v.
12    Southwest Neurology PC,
13                   Defendant.
14
15            Before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation, recommending that the Court dismiss without prejudice Plaintiff Greg

17   Weber’s Complaint. (Doc. 26.) To date, no objections have been filed. Having reviewed
18   the Report and Recommendation, the Court hereby adopts the Magistrate Judge’s

19   recommendation.

20   I.       BACKGROUND
21            Plaintiff filed his Complaint on June 27, 2018. (Doc. 1.) On January 16, 2019,
22   Defendant filed a Notice of Chapter 7 Bankruptcy Case. (Doc. 24.) Pursuant to the Notice,

23   the Court stayed all claims against Defendant and ordered that all claims “will be dismissed

24   without prejudice without further notice on July 31, 2019 unless the Court is advised that

25   (i) the bankruptcy stay has been lifted or (ii) a request to lift the bankruptcy stay has not

26   been ruled upon by the bankruptcy court.” (Doc. 25.) To date, Defendant has failed to file
27   a notice, advising the Court that either the bankruptcy stay has been lifted or a request to
28   lift the stay has not been ruled upon. Accordingly, the Magistrate Judge issued the instant
       Case 3:18-cv-08141-ESW Document 27 Filed 09/03/19 Page 2 of 3



 1   Report and Recommendation, recommending that this matter be dismissed without
 2   prejudice. (Doc. 26.)
 3   II.    LEGAL STANDARD
 4          When reviewing a Magistrate Judge’s Report and Recommendation, the Court must
 5   “make a de novo determination of those portions of the report . . . to which objection is
 6   made,” and “may accept, reject, or modify, in whole or in part, the findings or
 7   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
 8   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
 9   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge’s
10   recommendation relieves the Court of conducting de novo review of the Magistrate Judge’s
11   factual findings; the Court then may decide the dispositive motion on the applicable law.
12   Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States
13   Dist. Court, 501 F.2d 196 (9th Cir. 1974)).
14          By failing to object to a Report and Recommendation, a party waives its right to
15   challenge the Magistrate Judge’s factual findings, but not necessarily the Magistrate
16   Judge’s legal conclusions. Baxter, 923 F.2d at 1394; see also Turner v. Duncan, 158 F.3d
17   449, 455 (9th Cir. 1998) (failure to object to Magistrate Judge’s legal conclusion “is a
18   factor to be weighed in considering the propriety of finding waiver of an issue on appeal”);
19   Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991) (citing McCall v. Andrus, 628 F.2d
20   1185, 1187 (9th Cir. 1980)).
21   III.   DISCUSSION
22          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
23   objections having been made by any party thereto, the Court hereby incorporates and
24   adopts the Magistrate Judge’s Report and Recommendation. Accordingly, the Court will
25   dismiss without prejudice Plaintiff’s Complaint.
26   IV.    CONCLUSION
27          Based on the foregoing,
28          IT IS HEREBY ORDERED adopting the Report and Recommendation of the


                                                   -2-
      Case 3:18-cv-08141-ESW Document 27 Filed 09/03/19 Page 3 of 3



 1   Magistrate Judge. (Doc. 26.)
 2          IT IS FURTHER ORDERED dismissing without prejudice Plaintiff’s
 3   Complaint and directing the Clerk of Court to terminate this case in its entirety.
 4          Dated this 3rd day of September, 2019.
 5
 6
 7                                                     Honorable Stephen M. McNamee
 8                                                     Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
